PER CURIAM.
Appellant has appealed an award of attorneys’ fees and other orders in a probate matter. We affirm all orders appealed.
As to appellant’s appeal of the judgment of contempt and sentence, we point out that the issues raised on appeal are now moot. However, we note that in the event appellant does not comply with the order granting attorney’s fees, he may not be jailed for civil contempt unless the court complies with the requirements of Faircloth v. Faircloth, 339 So.2d 650 (Fla.1976) and Demetree v. State ex rel. Marsh, 89 So.2d 498 (Fla.1956).
JOANOS, ALLEN and WOLF, JJ., concur.